OPINION
RENFRO, Justice.
Suit was brought by Raymond H. Knight against Thelma Boydston Miller in which plaintiff asked for specific performance of a contract under which defendant had agreed to sell to plaintiff three acres of land in Denton County.
Defendant moved for dismissal of the suit because (1) the description of the land was *888vague, general, indefinite and impossible of definite ascertainment, and (2) under provisions of Sec. 26.01, V.A.T.S. Business and Commerce Code, V.T.C.A., was, as a matter of law, insufficient to support or allege a cause of action.
The trial court, finding that the description of the real estate did not comply with the minimum requirements of Sec. 26.01, sustained defendant’s motion and entered judgment dismissing the suit.
Plaintiff appealed to this Court.
The plaintiff has not by point or points of error complained of any error committed against him in the trial court.
Fundamental error is not apparent of record.
Affirmed.